    Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 1 of 18 PageID: 1620



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


       ERIC SAPP,
                                             1:20-cv-01678-NLH
                             Plaintiff,
                                             OPINION
       v.

       COMMISSIONER OF SOCIAL
       SECURITY,
                          Defendant.


APPEARANCES:

JENNIFER STONAGE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
102 BROWNING LANE, BLDG C-1
CHERRY HILL, NJ 08003

         On behalf of Plaintiff

ERICA MARIE ADAMS
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
6TH FLOOR
PHILADELPHIA, PA 19123

         On behalf of Defendant

HILLMAN, District Judge

         This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1    DIB is a program under the Social Security Act to provide
    Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 2 of 18 PageID: 1621



Act.      42 U.S.C. § 423, et seq.      The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since his alleged onset date of disability,

June 24, 2015.        For the reasons stated below, this Court will

reverse that decision so that the Commissioner may determine

definitively whether Plaintiff engaged in substantial gainful

activity since his alleged disability onset date.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On August 10, 2016, Plaintiff, Eric Sapp, protectively

filed an application for DIB, 2 alleging that he became disabled

on June 24, 2015.        Plaintiff claims that he can no longer work

as a data analyst and computer systems engineer because of his

degenerative disc disease, status-post cervical fusion,

occipital neuralgia with chronic neck pain, migraines, tinnitus,

scoliosis, neuropathy of the lower extremities, sleep apnea,



disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant makes a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

                                         2
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 3 of 18 PageID: 1622



hypertension, obesity, anxiety, depression, and a traumatic

brain injury.

       After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on November 5, 2018.        On December 27, 2018, the

ALJ issued an unfavorable decision.        Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council on

December 17, 2019, making the ALJ's decision final.          Plaintiff

brings this civil action for review of the Commissioner's

decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”     42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.



                                     3
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 4 of 18 PageID: 1623



389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).          The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).



                                     4
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 5 of 18 PageID: 1624



Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.      Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).          Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy



                                     5
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 6 of 18 PageID: 1625



itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.         See 42 U.S.C. §

1382c(a)(3)(A).    Under this definition, a Plaintiff qualifies as

disabled only if her physical or mental impairments are of such

severity that she is not only unable to perform her past

relevant work, but cannot, given her age, education, and work

experience, engage in any other type of substantial gainful work

which exists in the national economy, regardless of whether such

work exists in the immediate area in which she lives, or whether

a specific job vacancy exists for her, or whether she would be

hired if she applied for work.      42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).



                                     6
    Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 7 of 18 PageID: 1626



         The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step

sequential analysis.         See 20 C.F.R. § 404.1520.      This five-step

process is summarized as follows:

         1.   If the claimant currently is engaged in substantial
              gainful employment, she will be found “not disabled.”

         2.   If the claimant does not suffer from a “severe
              impairment,” she will be found “not disabled.”

         3.   If the severe impairment meets or equals a listed
              impairment in 20 C.F.R. Part 404, Subpart P, Appendix
              1 and has lasted or is expected to last for a
              continuous period of at least twelve months, the
              claimant will be found “disabled.”

         4.   If the claimant can still perform work she has done in
              the past (“past relevant work”) despite the severe
              impairment, she will be found “not disabled.”

         5.   Finally, the Commissioner will consider the claimant’s
              ability to perform work (“residual functional
              capacity”), age, education, and past work experience
              to determine whether or not she is capable of
              performing other work which exists in the national
              economy. If she is incapable, she will be found
              “disabled.” If she is capable, she will be found “not
              disabled.”

20 C.F.R. § 404.1520(b)-(f).          Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.


3 The regulations were amended effective March 27, 2017. See 82
F.R. 5844. The parties do not indicate that any of the
amendments are applicable to the issues presented by Plaintiff’s
appeal.

                                         7
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 8 of 18 PageID: 1627



     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.          See id.   In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff engaged in

substantial gainful activity for work he performed in 2017, but

because it was a “temporary job,” the ALJ continued with the

sequential evaluation process.      The ALJ subsequently found at

step two that Plaintiff’s various impairments were severe.           At

step three, the ALJ determined that Plaintiff’s severe

impairments or his severe impairments in combination with his

other impairments did not equal the severity of one of the

listed impairments.    At step four, the ALJ determined that



                                     8
    Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 9 of 18 PageID: 1628



Plaintiff had the residual functional capacity (“RFC”) to

perform light work with certain restrictions, 4 but that did not

include Plaintiff’s past relevant work.            At step five, the ALJ

considered hearing testimony from a vocational expert (“VE”) and

determined that Plaintiff was capable of performing other jobs

in the national economy, such as an assembler.

         Plaintiff presents several arguments as to how the ALJ

erred in these considerations.          One argument concerns

Defendant’s reliance on the ALJ’s finding that Plaintiff

performed highly skilled work at the substantial gainful

activity (“SGA”) level during the period he alleges disability

to support the ALJ’s conclusion that Plaintiff is not disabled.

Plaintiff challenges Defendant’s defense of the ALJ’s conclusion

that Plaintiff was not disabled and capable of working based on

Plaintiff’s work activity in 2017.           Plaintiff argues that

Defendant’s position is misplaced because that period of

employment was an “unsuccessful work attempt” that does not

qualify as work at the SGA level, which actually supports a

finding that Plaintiff is disabled, rather than the ALJ’s




4 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy.”).

                                         9
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 10 of 18 PageID: 1629



opposite conclusion.

     The Court finds that the ALJ erred at step one, and both

parties’ differing interpretations of the ALJ’s step one finding

evidences the error. 5

     The Social Security Act provides that disability insurance

benefits are entitled to:

     Every individual who—

     (A) is insured for disability insurance benefits (as
     determined under subsection (c)(1)),

     (B) has not attained retirement age (as defined in section
     216(l)),
     . . .

     (D) has filed application for disability insurance
     benefits, and

     (E) is under a disability (as defined in subsection (d)).

42 U.S.C. § 423(a).

     The term “disability” means—

     (A) inability to engage in any substantial gainful activity
     by reason of any medically determinable physical or mental
     impairment which can be expected to result in death or
     which has lasted or can be expected to last for a
     continuous period of not less than 12 months . . . .

42 U.S.C. § 423(d)(1)(A).




5 Because the Court finds that the ALJ       erred at step one and the
matter must be remanded on that basis,       the Court will not
consider Plaintiff’s challenges to the       ALJ’s findings for the
remaining four steps in the sequential       step analysis.

                                     10
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 11 of 18 PageID: 1630



     Thus, after confirming that the individual satisfies the

other (A) through (D) requirements, the law requires that the

first step in determining whether an individual is entitled to

disability benefits is to find that the individual has not

engaged in any substantial gainful activity for twelve months.

     Here, in 2017 Plaintiff accepted an 18-month contract to

perform work as a computer systems engineer, but he stopped

working after six months.      Based on this, the ALJ found:       “The

claimant returned to work and earned $29,949 in 2017 (Exhibits

7D-9D & l 1D-13D).     These earnings amount to substantial gainful

activity but were from a temporary job.         In light of the

ultimate decision of not disabled, I will continue with the

sequential evaluation process.”       (R. at 14.)

     By this statement, the ALJ found that Plaintiff had engaged

in work at the SGA level during the previous twelve months.

Nonetheless, the ALJ continued to analyze the remaining four

steps because he ultimately concluded that Plaintiff was not

disabled as June 24, 2015, as evidenced in part by Plaintiff’s

SGA-level work in 2017.      This circular reasoning shows why a

definitive finding at step one is not only required by the

Social Security Act, but is necessary for practical reasons and

for considerations of administrative and judicial economy.



                                     11
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 12 of 18 PageID: 1631



     This Court has previously addressed the relevance of the

first step to the overall analysis of a claimant’s disability

claim, and the impact an error at step one has on the validity

of that determination.     In Merendino v. Commissioner of Social

Security, 2016 WL 3041849, at *4 (D.N.J. 2016), the ALJ stated,

“The undersigned does not make a definitive assessment at this

[first] step.    Because the undersigned decided the case on

disability grounds, for judicial efficiency, the undersigned

does not make a determination whether the claimant's post

alleged onset date earnings constitute substantial gainful

activity.   Instead, the undersigned assumes, for the purposes of

judicial economy, that the work related activity after December

31, 2006 does not constitute substantial gainful activity.

Should this case be returned for additional evaluation, this

issue must be revisited and dispositively assessed.”

     In reversing the ALJ’s decision because of his step one

determination, this Court found:

          The five-step analysis that an ALJ must employ to
     assess an individual’s claim for disability benefits is
     sequential for many reasons. One, it would be a waste of
     time for an ALJ to painstakingly review a claimant’s
     medical records, hold a hearing, enlist the assistance of a
     vocational expert, and then write a decision assessing a
     claimant’s impairments and his residual functional capacity
     to perform work, only to thereafter determine that the
     claimant did not meet the threshold elements of a proper
     insured status or a lack of substantial gainful activity


                                     12
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 13 of 18 PageID: 1632



     during the preceding twelve months. Similarly, it would be
     a waste of this Court’s time – and amount to an advisory
     opinion - to determine whether to reverse an ALJ’s decision
     or directly award benefits to the claimant if the claimant
     is not even entitled to benefits in the first place. 6 Step
     one performed first purposefully saves administrative and
     judicial resources.

          Another reason for the sequential step analysis is
     that a finding at step one informs the following four
     steps. If a claimant was capable of performing substantial
     gainful activity within the time frame of his disability
     benefits claim, that activity would suggest that the
     claimant was capable of work and not disabled. In this
     case, the ALJ notes that Plaintiff received significant
     income during the period for which he is claiming
     disability.

          Even though Plaintiff and Defendant focus on the
     substance of the ALJ’s decision from steps two through
     five, both reference the step one issue. Defendant begins
     her brief by suggesting that the ALJ did not err in
     declaring that Plaintiff was not disabled because Plaintiff
     earned around $66,000 per year until 2012, which evidences
     his ability to work during the relevant time period. In
     response, Plaintiff questions why the ALJ effectively
     skipped over step one, but argues that he should be given
     the benefit of the ALJ’s action.

          The Court cannot sua sponte determine whether
     Plaintiff satisfies step one - the ALJ must do so,
     definitively. The Court must therefore reverse the ALJ’s
     decision, and remand the matter to the ALJ so that he can
     make the dispositive step one assessment he acknowledged
     was needed.

Merendino, 2016 WL 3041849, at *6.



6A district court, after reviewing the decision of the
Secretary, may, under 42 U.S.C. § 405(g), affirm, modify, or
reverse the Secretary's decision with or without a remand to the
Secretary for a rehearing. Podedworny v. Harris, 745 F.2d 210,
221 (3d Cir. 1984).

                                     13
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 14 of 18 PageID: 1633



     The reasoning in Merendino equally applies to this case.

The ALJ here stated unequivocally that Plaintiff’s work in 2017

qualified as substantial gainful activity.         The regulations

provide that “a person who is engaging in substantial gainful

activity (SGA) is not eligible for payment of disability

benefits.”   SSR 84-25; see also 20 C.F.R. § 404.1574

(“Generally, if you worked for substantial earnings, we will

find that you are able to do substantial gainful activity.”).

The ALJ should have stopped his analysis there.

     The ALJ justified continuing with the sequential step

analysis, however, because he found the job to be “temporary.”

Whether work activity is “temporary” is not a basis to render

SGA-level work not substantial gainful activity at step one.

Instead, work may not be considered SGA if it constitutes an

“unsuccessful work attempt.”       20 C.F.R. § 404.1574(c).

Plaintiff has construed the ALJ’s finding that his work in 2017

was “temporary” as an “unsuccessful work attempt.”          Those two

terms are not interchangeable.

     The regulations explain, “Ordinarily, work you have done

will not show that you are able to do substantial gainful

activity if, after working for a period of 6 months or less, you

were forced by your impairment to stop working or to reduce the



                                     14
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 15 of 18 PageID: 1634



amount of work you do so that your earnings from such work fall

below the substantial gainful activity earnings level . . . .”

20 C.F.R. § 404.1574(c)(1).      Additionally, “[t]here must be a

significant break in the continuity of your work before we will

consider you to have begun a work attempt that later proved

unsuccessful,” id. § 404.1574(c)(2), and “[i]f you worked 6

months or less[, w]e will consider work of 6 months or less to

be an unsuccessful work attempt if you stopped working or you

reduced your work and earnings below the substantial gainful

activity earnings level because of your impairment,” id. §

404.1574(c)(3).

     Although the ALJ referred to Plaintiff’s six-month

employment in 2017 as “temporary,” the ALJ did not explicitly

undertake the analysis to determine that it was an “unsuccessful

work attempt” as defined by the regulations.         In this case, SGA-

level work does not qualify as SGA at step one only if that work

constitutes an unsuccessful work attempt. 7        Work is either SGA at

step one, or it is not.      It cannot be both at the same time.


7 Whether work is at the SGA level also considers the amount
earned, and whether the claimant was working in a sheltered or
special environment, had received other social security
benefits, or worked in a volunteer program. 20 C.F.R. §
404.1574. There is also a separate test for claimants who are
self-employed. 20 C.F.R. § 404.1575. None of these other
considerations is at issue here.

                                     15
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 16 of 18 PageID: 1635



That is effectively how the ALJ ruled at step one, which is in

error for the same reasons this Court expressed in Merendino.

     As another court in this District observed, “If a claimant

were entitled to Disability Benefits prior to adjudication of

disability based on the belief his or her disability was

expected to last twelve months, regardless of his or her

participation in substantial gainful activity, the Secretary

would automatically skip to step two.        Step one would be

rendered extraneous because a determination of disability would

always depend on the severity of the illness.”          Monahan v. Sec'y

of Health & Human Servs., 1993 WL 795258, at *11 (D.N.J. 1993),

quoted in Merendino, 2016 WL 3041849, at *6.         In this matter,

the ALJ’s step one finding that Plaintiff’s work in 2017 was SGA

was obviated by the continuation of the sequential step

analysis, thus “rendering extraneous” that first step.

     To the extent that the ALJ intended that Plaintiff’s work

in 2017 was at the SGA level but did not constitute substantial

gainful activity for the purposes of step one because it was an

unsuccessful work attempt under 20 C.F.R. § 404.1574(c), the ALJ

must explicitly make that finding based on the required

considerations set forth in the regulations.         This Court cannot

assume that by stating the work was “temporary,” the ALJ must



                                     16
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 17 of 18 PageID: 1636



have meant that it was an “unsuccessful work attempt.”           See

Hartzell v. Astrue, 741 F. Supp. 2d 645, 647 (D.N.J. 2010)

(citing Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir.

1992)) (explaining that the pinnacle legal principal is that a

district court is not empowered to weigh the evidence or

substitute its conclusions for those of the ALJ).

     As the Court expressed in Merendino, “Even though the Court

appreciates the ALJ’s focus on the substance of Plaintiff’s

impairments, since the assessment of a claimant’s impairments

constitutes the heart of a disability benefits claim, the Social

Security Act prohibits disability benefits from being awarded to

a person who has engaged in any substantial gainful activity

within 12 months of his alleged disability onset date.           42

U.S.C. § 423(d)(1)(A).     This first step in the sequential step

analysis, mandated by law, cannot be bypassed without a

conclusive determination.”      Merendino, 2016 WL 3041849, at *5;

see also Abramson v. Commissioner of Social Security

Administration, 2020 WL 7022260, at *8 (D. Ariz. Nov. 30, 2020)

(where at step one the ALJ noted that there was evidence in the

record indicating that the plaintiff may have engaged in work

activity since her amended alleged disability onset date, but

where “the ALJ found it unnecessary ‘to determine whether that



                                     17
Case 1:20-cv-01678-NLH Document 12 Filed 02/09/21 Page 18 of 18 PageID: 1637



work activity constitutes disqualifying substantial gainful

activity because there exists a valid basis on other grounds for

denying her claim until her protective filing date,’” declining

the plaintiff's “invitation to transform the ALJ's failure to

render a conclusive step one determination into a conclusive

determination in Plaintiff's favor.        The lack of a conclusive

step one determination is an outstanding issue that must be

resolved before a proper disability determination can be made in

this case.”).

III. Conclusion

     For the reasons expressed above, the ALJ’s determination

that Plaintiff is not totally disabled as of June 24, 2015 must

be reversed and remanded because step one of the sequential step

analysis must be established prior to the assessment of steps

two through five.

     An accompanying Order will be issued.



Date: February 9, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     18
